[Cite as State v. Manocchio, 138 Ohio St. 3d 292, 2014-Ohio-785.]




         THE STATE OF OHIO, APPELLANT, v. MANOCCHIO, APPELLEE.
        [Cite as State v. Manocchio, 138 Ohio St. 3d 292, 2014-Ohio-785.]
Motor     vehicles—Driver’s        license—Lifetime        license   suspension—R.C.
        4510.021(A)—Court may grant limited driving privileges to driver under
        lifetime suspension—Entry granting privileges must specify one of limited
        purposes named in statute—Fifteen-year waiting period of former R.C.
        4510.54(A) for modification or termination of suspension does not apply—
        Granting of limited driving privileges is not modification or termination of
        suspension.
 (No. 2013-0095—Submitted November 19, 2013—Decided March 6, 2014.)
     APPEAL from the Court of Appeals for Cuyahoga County, No. 98473,
                                   2012-Ohio-5720.
                                  ________________
        KENNEDY, J.
        {¶ 1} In this discretionary appeal from the Eighth District, we determine
whether a trial court may grant limited driving privileges nine years into a lifetime
license suspension, notwithstanding former R.C. 4510.54(A), which prohibited
the modification of a lifetime suspension for the first 15 years. The appellant, the
state of Ohio, advances one proposition of law: “A trial court is without authority
to modify a lifetime driver’s license suspension where defendant fails to meet the
statutory criteria providing for modification as set forth under R.C. 4510.54.”
        {¶ 2} At oral argument, the state articulated the legal issue as whether
the Revised Code permits a court to grant limited driving privileges to a person
subject to a lifetime driver’s license suspension within the first 15 years of that
suspension. We hold that when a trial court grants limited driving privileges and
issues an entry in compliance with R.C. 4510.021(A), that grant is not a
                                    SUPREME COURT OF OHIO




modification of a lifetime suspension within the meaning of former R.C.
4510.54(A). We therefore overrule the state’s proposition of law. But we affirm
the judgment of the court of appeals in part and reverse it in part. The trial court’s
entry failed to conform to the law. We therefore remand the cause to the trial
court to issue a new entry in conformity with R.C. 4510.021(A).
                                I. Facts and Procedural History
         {¶ 3} Defendant-appellee, Giovanni A. Manocchio, was arrested for
driving under the influence of alcohol (“DUI”) and speeding in February 2003.
Manocchio pled guilty to a third-degree-felony violation of former R.C.
4511.19(A), 1999 Am.Sub.S.B. No. 22, 148 Ohio Laws, Part IV, 8353, 8405,
which resulted in his fourth DUI conviction and second felony DUI conviction.
Manocchio was sentenced to one year in prison and a “lifetime drivers license
suspension.” Although the entry did not cite a statute, the lifetime suspension was
most likely imposed under former R.C. 4507.16(B)(4). 2001 Sub.H.B. No. 7, 149
Ohio Laws, Part II, 4000, 4039-4043. That statute provided that “no judge shall
suspend the first three years of suspension required under division (B)(4) of this
section * * *.” Id. at 4048.
         {¶ 4} In 2008, Manocchio filed a motion for “termination of suspension
and/or restoration of driving privileges with appropriate monitoring,” which the
court denied. In February 2012, Manocchio moved for limited driving privileges.
Over the state’s objection, the trial court granted Manocchio those privileges
“solely during daylight hours.”
         {¶ 5} The state appealed, asserting that granting limited driving
privileges violated the mandate of former R.C. 4510.54(A), which prohibited the
modification of a lifetime suspension until 15 years had lapsed.                2006
Am.Sub.H.B. No. 461, 151 Ohio Laws, Part V, 9293, 9409.1


1. All references to this statute are to this version.




                                                    2
                               January Term, 2014




       {¶ 6} Although Manocchio was convicted and sentenced under now
amended statutes, the parties and the court of appeals analyzed the issues under
current, corresponding statutes, R.C. 4510.02(A) (setting forth the various
classifications of suspensions, with Manocchio’s suspension qualifying as a “class
two” suspension under (A)(2)) and 4511.19(G)(1)(e)(iv) (authorizing a prison
sentence and license suspension for a third-degree-felony DUI). The court of
appeals also invoked R.C. 4510.13(A)(5)(g)(i) (prohibiting driving privileges
during the first three years of a lifetime license suspension). A divided Eighth
District Court of Appeals held that R.C. 4510.13(A)(5)(g)(i) gives a trial court
discretion to grant limited driving privileges during a lifetime suspension because
the granting of such privileges is not a “modification or termination of the
suspension” within the meaning of former R.C. 4510.54(A). In support of this
holding, the court noted that R.C. 4510.13(A)(5)(g) specifically permits a trial
court to grant limited privileges after three years of a mandatory three-years-to-
life license suspension.
       {¶ 7} However, the dissenting judge observed that the authority of the
trial court to grant limited driving privileges is restricted by R.C. 4510.021(A),
which directs that driving “privileges shall be for any of the following limited
purposes:
       {¶ 8} “(1) Occupational, educational, vocational, or medical purposes;
       {¶ 9} “(2) Taking the driver’s or commercial driver’s license
examination;
       {¶ 10} “(3) Attending court-ordered treatment.” (Emphasis added.)
       {¶ 11} Moreover, R.C. 4510.021(A) further requires that the court
“specify the purposes, times, and places of the privileges.” “An entry that merely
specifies ‘daytime hours only’ does not satisfy this requirement.” 2012-Ohio-
5720, ¶ 18 (Conway Cooney, J., dissenting).




                                        3
                             SUPREME COURT OF OHIO




                                II. Legal Analysis
       {¶ 12} We begin our analysis with R.C. 4510.021. It says:


                (A) Unless expressly prohibited by section 2919.22,
       section 4510.13, or any other section of the Revised Code, a court
       may grant limited driving privileges for any purpose described in
       division (A)(1), (2), or (3) of this section during any suspension
       imposed by the court.


(Emphasis added.) The statute then names the limited purposes quoted above.
No argument is made that either R.C. 2919.22 (endangering children) or 4510.13
(mandatory suspension periods, disabling devices, restricted licenses) has any
application to Manocchio.
       {¶ 13} The state argues, however, that former R.C. 4510.54(A) does
expressly prohibit the granting of driving privileges in this case. Former R.C.
4510.54(A) stated:


       [A] person whose driver’s * * * license has been suspended for life
       under a class one suspension or as otherwise provided by law or
       has been suspended for a period in excess of fifteen years under a
       class two suspension may file a motion with the sentencing court
       for modification or termination of the suspension. The person
       filing the motion shall demonstrate all of the following:
                (1) At least fifteen years have elapsed since the suspension
       began.




                                         4
                               January Term, 2014




151 Ohio Laws, Part V, at 9409. The statute then sets forth the procedures that a
defendant must follow to have the suspension modified or terminated. Former
R.C. 4510.54(A) through (D), id. at 9409-9410.
       {¶ 14} The state’s interpretation of the interplay between R.C. 4510.021
and former R.C. 4510.54(A) is correct only if granting limited driving privileges
is a “modification or termination of the suspension.” To support its position, the
state relies on a layman’s understanding of the vocabulary: “A term of the
suspension—a complete prohibition against driving—has been modified—
Manocchio may now drive. Manocchio’s suspension has been modified and
altered.” (Emphasis sic.)
       {¶ 15} Manocchio, however, argues that the General Assembly has clearly
distinguished the granting of limited driving privileges from the modification or
termination of a license suspension. He notes that in the entire Revised Code,
only R.C. 4510.54 addresses “modification” of a license suspension, and that
statute does not mention limited driving privileges. By contrast, he says, none of
the many other Revised Code provisions addressing limited driving privileges
mention modification of a license suspension. Furthermore, he asserts that the
modification procedure detailed in R.C. 4510.54 does not resemble the statutory
procedures for seeking limited driving privileges in R.C. 4510.021 and 4510.13
and other statutes. He concludes that former R.C. 4510.54(A) is not an “other
section of the Revised Code” that “expressly prohibit[s]” granting Manocchio
limited driving privileges within the meaning of R.C. 4510.021(A). “Expressly”
means “in direct or unmistakable terms * * * explicitly.” Webster’s Third New
International Dictionary 803 (1986). Contrary to the state’s contention, it would
be more correct to say that the General Assembly expressly distinguished between
the granting of driving privileges during a license suspension and the modification
of that license suspension.




                                        5
                             SUPREME COURT OF OHIO




          {¶ 16} Moreover, the statutory language supports Manocchio’s position
that limited driving privileges are compatible with license suspensions and do not
terminate or modify them. R.C. 4510.01(H) defines “suspend” or “suspension” as
“the permanent or temporary withdrawal, by action of a court or the bureau of
motor vehicles, of a driver’s license, commercial driver’s license, temporary
instruction permit, probationary license, or nonresident operating privilege for the
period of the suspension or the permanent or temporary withdrawal of the
privilege to obtain a license, permit, or privilege of that type for the period of the
suspension.” The Revised Code does not define limited driving privileges, but
R.C. 4510.021(A), the statute at issue here, expressly allows them “during any
suspension.”     (Emphasis added.)     Therefore, the granting of limited driving
privileges does not affect the underlying suspension itself, whereas terminating or
modifying a suspension clearly does.
          {¶ 17} The Revised Code directs that “[w]ords and phrases shall be read
in context and construed according to * * * common usage,” but adds that
“[w]ords and phrases that have acquired a technical or particular meaning,
whether by legislative definition or otherwise, shall be construed accordingly.”
R.C. 1.42. See also Klemas v. Flynn, 66 Ohio St. 3d 249, 250, 611 N.E.2d 810
(1993).
          {¶ 18} Here, the General Assembly has carved out two procedures by
which drivers under license suspensions may seek to drive and has given them
distinct labels. One procedure allows limited driving privileges. R.C. 4510.021
and related statutes.     The other allows termination or modification of the
suspension. R.C. 4510.54. Therefore, former R.C. 4510.54 might have prevented
Manocchio from pursuing the modification or termination of his license
suspension, but it did not prevent him from pursuing limited driving privileges,
and the court of appeals’ conclusion is correct.




                                          6
                                January Term, 2014




         {¶ 19} We therefore affirm the judgment of the court of appeals as to that
issue.
         {¶ 20} The trial court, however, failed to comply with R.C. 4510.021(A).
That subsection requires the court granting limited driving privileges to “specify
the purposes, times, and places of the privileges” and restricts the permissible
purposes (as relevant in this case) to “[o]ccupational, educational, vocational, or
medical purposes.” The entry specifies a time (“solely during daylight hours”)
but does not specify a purpose or a place.
                                  III. Conclusion
         {¶ 21} We hold that when a trial court grants limited driving privileges
and issues an entry in compliance with R.C. 4510.021(A), that grant is not a
modification of a lifetime suspension within the meaning of former R.C.
4510.54(A). We affirm the judgment of the court of appeals in part and reverse it
in part. The trial court’s entry failed to conform to the law. We therefore remand
the cause to the trial court to issue a new entry in conformity with R.C.
4510.021(A).
                                                         Judgment affirmed in part
                                                              and reversed in part,
                                                              and cause remanded.
         O’DONNELL, LANZINGER, FRENCH, and O’NEILL, JJ., concur.
         O’CONNOR, C.J., concurs in judgment only.
         PFEIFER, J., dissents and would affirm the judgment of the court of
appeals.
                             ____________________
         Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Mary
H. McGrath, Assistant Prosecuting Attorney, for appellant.
         Harvey B. Bruner Co., L.P.A., and John D. Mizanin Jr., for appellee.
                          _________________________




                                         7